Citation Nr: 1213596	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-32 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.  

2.  Entitlement to service connection for a nerve condition of the legs, claimed as secondary to a low back disability.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected head injuries.  

4.  Entitlement to service connection for a stroke, to include as secondary to service-connected head injuries and/or hypertension.  

5.  Entitlement to a rating in excess of 10 percent for tinnitus, to include based on assignment of a separate rating for each ear.  

6.  Entitlement to a rating in excess of 10 percent for a disability manifested by headaches/dizziness.  

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to October 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  

Although the RO implicitly reopened the Veteran's claim of service connection for a low back disability by deciding the issue on the merits in a March 2011 supplemental statement of the case (SSOC), the question of whether new and material evidence has been received to reopen such claim must be addressed by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.  

In June 2010, the Board denied the Veteran an increased rating for shell fragment wound (sfw) residual bilateral eye disability.  He did not appeal the decision, and it is final.  38 U.S.C.A. § 7104.  In July 2011 correspondence, he appears to be raising such claim anew.  The Agency of Original Jurisdiction (AOJ) does not appear to have taken any action on the new claim; it is referred to the AOJ for clarification and any appropriate action.  

The appeals to reopen a claim of service connection for a low back disability, and in the matter of the rating for tinnitus are addressed below.  The remaining issues (to include service connection for a low back disability on de novo review) are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.  


FINDINGS OF FACT

1.  An unappealed June 2003 rating decision denied the Veteran service connection for a low back disability essentially on the basis that such disability was not shown.  

2.  Evidence received since the June 2003 rating decision includes records showing the Veteran has a low back disability; relates to the unestablished fact necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating the claim.  

3.  The 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus, whether it is perceived in one ear or both ears.  
CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  The Veteran's tinnitus is properly evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code (Code) 6260 (2011); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the new and material low back claim, inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  

Regarding the rating for tinnitus, the United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Here, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.  Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any VCAA notice or assistance deficiencies are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  Notwithstanding the foregoing, March 2006 and July 2008 letters provided the general-type notice described in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

New and Material Evidence - Low Back Disability

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

Historically, a June 2003 rating decision denied the Veteran's claim seeking service connection for a low back disability based essentially on a finding that a chronic low back disability was not shown.  He did not appeal that decision, and it is final.  38 U.S.C.A. § 7105.  The instant claim to reopen was received in January 2006.  The evidence of record at the time of the June 2003 rating decision included the Veteran's service treatment records and postservice treatment records (which are silent for a diagnosis relating to the low back).  

As the Veteran's claim of service connection for a low back disability was previously denied based on a finding that he did not have such a disability, for evidence received to be new and material, it must relate to this unestablished fact (i.e., it must show, or tend to show, that he has such disability).  

The evidence received since the June 2003 rating decision includes February 2004 VA X-rays of the lumbar spine showing minimal narrowing of the L4-L5, L5-S1 intervertebral disc spaces posteriorly, and a report of an August 2006 VA examination which included a CT examination of the lumbar spine that found mild ligamentum falum thickening and degenerative changes of the facet joints at the L4-L5 level, and a diagnosis of degenerative disc disease of the lumbar spine.  This evidence is new (as it was not previously of record) and it is material as it establishes that the Veteran has the disability at issue.  The new evidence pertains to the unestablished fact necessary to substantiate the claim of service connection for a low back disability; raises a reasonable possibility of substantiating the claim; and is material.  Accordingly, the claim may be reopened.  De novo review is addressed below.  

Increased Rating - Tinnitus 

Historically, a June 2002 rating decision granted the Veteran service connection and a 10 percent rating for tinnitus, effective June 27, 2001.  

Under the governing criteria (Code 6260, as amended, effective June 13, 2003), recurrent tinnitus warrants a 10 percent rating.  Note (1) following Code 6260 states that a separate evaluation for tinnitus may be combined with an evaluation under Codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes.  Note (2) provides that only a single evaluation for recurrent tinnitus will be assigned whether the sound is perceived in one ear, both ears, or in the head.  Note (3) states that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) is not evaluated under Code 5260 but is to be evaluated as part of any underlying condition causing it.  38 C.F.R. § 4.87, Code 6260.  

Historically, and as cited for support in the Veteran's March 2006 claim for an increased rating for tinnitus, in Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court reversed a Board decision that found that, under pre-June 2003 regulations, no more than a single 10 percent rating could be provided for tinnitus, whether perceived bilaterally or unilaterally.  The Court held that pre-1999 and pre-June 13, 2003, versions of Code 6260 required that VA assign dual 10 percent ratings for "bilateral" tinnitus where it was perceived as affecting both ears.  VA appealed the Court's decision in Smith to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  The Federal Circuit reversed the Court's decision in Smith, and affirmed VA's long-standing interpretation of pre-June 13, 2003, Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

As the current version of Code 6260, specifically, prohibits a schedular rating in excess of a single 10 percent rating for tinnitus, however perceived, the Veteran's claim for an increased rating, to include separate 10 percent ratings for each ear for his service-connected tinnitus, must be denied.  There is no legal basis for a higher schedular rating for such disability.  See Smith, 451 F.3d at 1350-51.  

The Board has also considered whether referral of the case for extraschedular consideration is indicated.  The threshold requirement for such referral is a finding that the schedular criteria for rating the disability are inadequate.  Inasmuch as the record does not show, nor does the Veteran allege, manifestations (or associated functional impairment) of tinnitus that are not encompassed by the schedular criteria, those criteria cannot be found inadequate.  Therefore, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  [The matter of entitlement to a TDIU rating is addressed in the remand below.]


ORDER

The appeal to reopen a claim of service connection for a low back disability is granted.  

A rating in excess of 10 percent for tinnitus is denied.  





REMAND

In July 2011 the Veteran filed what may be considered a notice of disagreement (NOD) with an October 2010 rating decision denying an increased rating for migraine headaches/dizziness,.  The RO has not issued a SOC in response to that NOD.  Under these circumstances, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (2004).  This matter is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after the SOC is issued.  

Regarding service connection for a low back disability on de novo review, the Veteran was examined by VA examination in August 2006 (with a May 2007 addendum opinion).  The VA examination report and the addendum opinion provided negative opinions regarding a nexus between the Veteran's lumbar spine degenerative disc disease and his active service, in particular his parachute badge award (and the numerous parachute jumps that entailed).  Notably, in his original January 2003 claim of service connection for a low back disability, the Veteran also reported that early during his service in Vietnam (from July 1966 to October 1967), he was asked by an officer to put a full water trailer on the hitch of a truck along with another soldier.  While attempting to do so, the other soldier unexpectedly stopped, causing the appellant to wrench/injure his back, and his lower back has hurt ever since.  Such injury was not noted in either the August 2006 VA examination report or the May 2007 addendum opinion.  Hence, the opinions appear to be based on an incomplete factual background.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a physician's opinion based on an inaccurate factual premise has no probative value).  Accordingly, the Board finds that a new VA examination to ascertain the likely etiology of the Veteran's low back disability is necessary.  

Regarding the claim of service connection for hypertension, the Veteran's theory of entitlement is entirely one of secondary service connection.  Secondary service connection may be established a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  Therefore, a disability may be service connected on a secondary basis by demonstrating that it is either (1) "proximately due to or the result of [an already] service-connected disease or injury," 38 C.F.R. § 3.310(a), or (2) aggravated by an already service-connected disease or injury, "whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011); Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).  The Court has indicated that "not due to," "not caused by," or "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b).  See Allen, 7 Vet. App. at 449 ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a claim seeking service connection a VA medical examination is necessary when there is (1) competent evidence of a current disability, and (2) evidence that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or wither another service-connected disability, but (4) insufficient medical evidence on file for the Secretary to make a decision on the claim.  The Court held that the determination as to when a VA examination/medical opinion is necessary is a "low threshold" requirement.  

Here, the evidence of record shows elevated blood pressure readings consistent with (by VA standards) hypertension as early as in September 1986; and the earliest diagnosis of hypertension is May 1993.  Furthermore, the Veteran has service-connected head injuries (his primary secondary service-connection theory of entitlement), and posttraumatic stress disorder (PTSD) (by an October 2010 rating decision), and served in combat (as reflected by his Purple Heart Medal in June award).  The "low threshold" requirement under McLendon is met.  

Because the claims of secondary service connection for a nerve condition of the legs and for a stroke, as well as entitlement to a TDIU rating, are inextricably intertwined with the claims of service connection for a low back disability and for hypertension, appellate consideration of those matters is deferred pending resolution of the claims relating to a low back disability and hypertension.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following:

1.  Regarding the matter of the rating for migraine headaches/dizziness, the RO should issue an appropriate SOC in the matter.  The Veteran should be advised of the time limit for perfecting an appeal, and afforded opportunity to do so.  If he timely perfects an appeal in the matter, it should be returned to the Board.  

2.  The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his low back disability.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) the Veteran's current low back disability(ies).  

(b) As to each disability diagnosed, please indicate what is the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50 percent or greater probability) that such disability is related to (was incurred or aggravated during) the Veteran's active duty service?  The opinion must specifically include comment as to whether the disability picture presented (by each disability entity diagnosed) is consistent with the Veteran's accounts that he injured his back attaching a water trailer onto a truck and/or landing incorrectly during paratrooper training?  

The examiner must explain the rationale for all opinions.  

3.  The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his hypertension.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should opine whether the Veteran's hypertension is at least as likely as not (a 50 percent or better probability) caused or aggravated by his service-connected head injuries and/or his service-connected PTSD.  If the hypertension is determined to have been aggravated by the service-connected head injuries and/or PTSD, the examiner should further opine regarding the degree of disability that is due to such aggravation.  The examiner must explain the rationale for all opinions in detail.  

4.  The RO should ensure that all development sought above is completed (and all questions posed are answered), and then readjudicate these claims (the claims of service connection for a nerve condition of the legs and for a stroke, as well as for a TDIU rating. in light of any changes in the determinations on the claims of service connection for low back disability and hypertension).  If any benefit sought on appeal remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


